I dissent.
I dissent for the reason that the complaint herein alleges that the defendant "was then and there an idle person and did then and there lodge in an outhouse of the Biltmore Hotel, without the permission of the owner". There was no demurrer interposed, and it is my opinion that the allegation that it was without the permission of the owner would presume, in the absence of a demurrer, that it was without the permission of the person entitled to possession, by reason of the fact that the owner, unless the contrary is alleged or proved, is entitled to the possession of property. It would take evidence to show that the owner of property was not entitled to possession of property owned.